DETAILED ACTION
The following final Office action is in response to Applicant’s submission received on 08/24/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 2, 11 and 21 are amended in Applicant’s submission received on 08/24/2022 while claims 9 and 19 are canceled and claims 22 and 23 are newly added.  Claims 1-8, 10-18 and 20-23 are pending.

Response to Arguments
Applicant’s arguments received on 08/24/2022 regarding the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive.  Applicant argues on pg. 8 of the response in the Remarks section that the claims as amended recite generating different types of predictions at different frequencies which conserves computing resources as compared to generating all predictions at the same frequency.  In support, Applicant points to the specification (pg. 18 line 32 through pg. 19 line 12) which discusses the frequency with which prediction manager initiates a prediction for two different prediction types.  The frequency with next assistance request predictions are relatively frequently, e.g., with a period of between five seconds and one minute, and frequency with predictions of a number of required support staff members are less frequently such as at the end of the day or 2-5 times per day.  Examiner respectfully disagrees.  The claims as amended recite using a model to generate and output a first prediction type and a second prediction type with the first prediction type provided more frequently than the second prediction type.  Examiner interprets this as analogous to choosing to produce a daily report daily and a monthly report monthly.  While the monthly report is generated less often, choosing to do so does not demonstrate a technical improvement to the functioning of a computer itself such that it is operating in a new or improved way.  In contrast to Enfish and DDR Holdings, invoking the computer less often for output that is desired less frequently does not indicate there is some sort of modification of conventional or expected processing functionality of a computer nor an indication of a particular improvement to other technology or technical field.   
Applicant’s arguments received on 08/24/2022 regarding the 35 U.S.C. 103 rejection have been fully considered.  Based on the amendments to the claims, Brooks and Balu do not disclose or teach the particular two different types of predictions being generated at different frequencies including one type at a higher frequency than the other (i.e., “…generate a plurality of types of predictions relating to one or more future service requests, wherein the plurality of types of predictions includes a first type of prediction and a second type of prediction, wherein the first type of prediction relates to a time at which one of the autonomous vehicles will generate a next service request, wherein the second type of prediction relates to a predicted number of support staff members required during a given period of time; using the model, generate the predictions of the first type of prediction at a first frequency; using the model, generate the predictions of the second type of prediction at a second frequency, wherein the first frequency is higher than the second frequency…”).  The rejection is withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10-18 and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, the claims pass Step 1.  
However, for Step 2A Prong One of the subject matter eligibility test, independent claim 1 for example recites an abstract idea of generating a different frequencies a first prediction regarding when a next service request will be received and a second prediction regarding how many support staff members will be required for a given period of time.  The limitations that recite an abstract idea are indicated in bold below:

A system, comprising: 
a data storage; and 
a processor, configured to:  
5retrieve data from the data storage; 
based on the data, generate a plurality of training vectors relating to different respective historical service requests generated by respective autonomous vehicles, each of the training vectors including respective features 10associated with the historical request to which the training vector relates; 
using the training vectors, train a model configured to generate a plurality of types of predictions relating to one or more future service requests, wherein the plurality of types of predictions includes a first type of prediction and a second type of prediction, wherein the first type of prediction relates to a time at which one of the autonomous vehicles will generate a next service request, wherein the second type of prediction relates to a predicted number of support staff members required during a given period of time;  
15using the model, generate the predictions of the first type of prediction at a first frequency; 
using the model, generate the predictions of the second type of prediction at a second frequency, wherein the first frequency is higher than the second frequency and 
output the generated plurality of predictions.

These limitations fall under the abstract idea subject matter grouping of mental processes because such grouping covers concepts that can be performed in the human mind or with the aid of pen and paper and but for the recitation of a generic processor a person can analyze a collection of data, recognize features of that data and generate a model, and then use the model to make predictions of different types at different times. The claimed generic processor does not preclude the conclusion that the claim recites an abstract idea.  For example, in the TLI Communications decision, the court noted that even though a claim may recite concrete, tangible components, these components do not exclude the claim from the reach of the abstract-idea inquiry (See TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016)).  
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  The additional elements of data storage and a processor to implement the abstract idea are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer or merely use a computer as a tool to perform an abstract idea.  See MPEP 2106.05(f) regarding mere instructions to implement on a computer and merely using a computer as a tool.  Also, as explained in the Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1371-72 (Fed. Cir. 2015) decision (citing Alice, 134 S. Ct. at 2359), “[s]teps that do nothing more than spell out what it means to ‘apply it on a computer’ cannot confer patent-eligibility.”  Thus, the generic computer elements do not impose any meaningful limits on practicing the abstract idea.  The additional element of retrieve data from the data storage amounts to mere data gathering and is considered insignificant extra-solution activity based on the 2019 PEG and MPEP 2106.05(g) regarding limitations about data gathering.  For example, the 2019 PEG guidance and MPEP 2106.05(g) reference a limitation from CyberSource and indicate that mere data gathering or obtaining of information so that the information can be analyzed in order to make a determination should be considered insignificant extra-solution activity.  Here, Applicant’s data retrieval aligns with this reference to CyberSource because the limitation also serves the purpose of obtaining data for analysis and determinations.  Also, the additional element of output the generated plurality of predictions is considered insignificant post-solution activity based on the example in MPEP 2106.05(g) (2100-67) of a printer that is used to output a report.  Accordingly, these additional elements individually do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Further, combining such an implementation of the abstract idea using generic computer elements at a high-level of generality with insignificant extra-solution and post-solution activity limitations does not integrate the abstract idea into a practical application.   
Regarding Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components and insignificant extra-solution and post-solution activity.  Therefore, the additional elements do not provide an inventive concept.  For the data retrieval step considered insignificant extra-solution activity in Step 2A Prong Two, this has been reevaluated in Step 2B and determined to be well-understood, routine and conventional based on various court decisions such as Symantec, OIP Techs., and buySAFE (see MPEP 2106.05(d)(II)) which convey that mere receiving or transmitting of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here.  For the output step considered insignificant extra-solution activity in Step 2A Prong Two, this has been reevaluated in Step 2B and determined to be well-understood, routine and conventional based on Applicant’s specification and the court decisions of Symantec, OIP Techs., and buySAFE (see MPEP 2106.05(d)(II)).  Applicant’s specification in paragraph 0075 indicates that output of predictions can be by communicating the prediction to support server 38 or to maintenance server 46 or to data storage 26 or as a message on a display.  Therefore, such transmitting is interpreted as similar to the transmitting of data deemed well-understood, routine and conventional for example in the court decisions mentioned above.  Based on the reasons presented, the claim is not patent eligible.
The dependent claims include the limitations of the independent claim and therefore recite the same abstract idea.  Accordingly, the analysis and rationale discussed above regarding the independent claim and abstract idea also apply to the dependent claims.  Also, these dependent claims further limit the abstract idea to a narrower abstract idea by further describing: the historical requests (claims 2, 3, 5) and features (claim 10), the prediction (claims 4, 6-8) and clarifying the using of the trained model with respect to input in order to make a prediction (claims 22 and 23; Examiner notes Applicant’s Fig. 3 clarifies “training vectors” in claim 1 are different and distinct from “feature vectors” recited in claims 22 and 23.  The updated “feature vectors” in claim 22 are interpreted as input to the trained model and not as feedback to update the model.  Claim 22 does not indicate that the model is learning from feedback or self-adjusting which may contribute to demonstrating patent-eligible subject matter.).  Such narrowing creates a narrower abstract idea but does not transform the abstract idea into patent-eligible subject matter.     
 Claims 11-18, 20 and 21, directed to a method and computer software product, recite limitations similar to those recited in the system claims and therefore the same analysis above with respect to the system claims also applies to these claims. 
Applicant’s claims are not patent-eligible.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ding et al US 2020/0159215 A1 Agent Prioritization For Autonomous Vehicles (0067 -  high-priority prediction model with a greater number of model parameters than a low-priority prediction model with low-priority prediction model consuming fewer computational resources; 0068 – prediction system may postpone generating prediction data for the low-priority agents until a later time point).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISSA D KARMIS/Examiner, Art Unit 3683


/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683